

114 S633 IS: Stand with Israel Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 633IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit certain assistance to the Palestinian Authority.1.Short titleThis Act may be cited as the Stand with Israel Act of 2015.2.Prohibition on foreign assistance(a)In generalExcept as provided under subsection (b) and notwithstanding any other provision of law, no amounts may be obligated or expended to provide any direct United States assistance, loan guarantee, or debt relief to the Palestinian Authority, or any affiliated governing entity or leadership organization.(b)ExceptionThe prohibition under subsection (a) shall have no effect for a fiscal year if the President certifies to Congress during that fiscal year that the Palestinian Authority has—(1)formally recognized the right of Israel to exist as a Jewish state;(2)publicly recognized the state of Israel;(3)renounced terrorism;(4)purged all individuals with terrorist ties from security services;(5)terminated funding of anti-American and anti-Israel incitement;(6)publicly pledged to not engage in war with Israel; and(7)honored previous diplomatic agreements.